Citation Nr: 1544006	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-15 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for lumbosacral spine degenerative disc disease and stenosis prior to August 6, 2012 and greater than 40 percent from that date.

2.  Entitlement to a rating greater than 10 percent for right knee arthritis.

3.  Entitlement to a rating greater than 10 percent for left knee arthritis.

4.  Whether the reduction of left knee medial collateral ligament tear from 10 percent to noncompensable was proper.

5.  Entitlement to a compensable rating for bilateral hearing loss disability.

6.  Entitlement to a rating greater than 10 percent for right lower extremity radiculopathy.  

7.  Entitlement to a rating greater than 10 percent for left lower extremity radiculopathy prior to August 6, 2012 and greater than 20 percent from that date.  

8.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to January 1976 and from September 1983 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In part, in that decision, the RO granted service connection for right lower extremity radiculopathy, awarding it a 10 percent rating effective from September 29, 2009, and continued 10 percent ratings for lumbosacral spine disability and left lower extremity radiculopathy.  It also reduced the rating for left knee medial collateral ligament tear from 10 percent to noncompensable, also effective from September 29, 2009.  

Subsequently, in October and November 2012 rating decisions, the RO increased the ratings for the lumbosacral spine disability from 10 percent to 40 percent, and also increased the rating for the left lower extremity radiculopathy from 10 to 20 percent, both effective from August 6, 2012, the date of a VA examination report.  

The issues of entitlement to a rating greater than 10 percent for right lower extremity radiculopathy and a rating greater than 10 percent for left lower extremity radiculopathy prior to August 6, 2012 and greater than 20 percent from that date are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  For reasons explained in the REMAND section of this decision, the Board also finds that the matter of entitlement to TDIU is on appeal and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to August 6, 2012, the Veteran did not have forward flexion of his lumbar spine limited to 60 degrees or less; a combined range of motion of his thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.  

2.  From August 6, 2012, the Veteran does not have unfavorable ankylosis of his entire thoracolumbar spine; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

3.  Right knee arthritis does not cause limitation of leg flexion to 30 degrees; limitation of leg extension to 10 degrees; or any recurrent subluxation or lateral instability. 

4.  Left knee arthritis does not cause limitation of leg flexion to 30 degrees; limitation of leg extension to 10 degrees; or any recurrent subluxation or lateral instability. 

5.  In a September 2009 rating decision, the RO decreased the rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015) for the Veteran's left knee medial collateral ligament tear from10 percent to noncompensable, effective from September 29, 2009.  The Veteran received proper notice of the rating reduction in June 2010.

6.  The 10 percent rating for the Veteran's left knee medial collateral ligament tear had been in effect for more than 5 years at the time it was reduced to noncompensable.

7.  Reexamination disclosing improvement of the Veteran's left knee medial collateral ligament tear was shown by the evidence of record at the time of the June 2010 rating decision, and the evidence since then continues to show no left knee recurrent subluxation or lateral instability. 

8.  The Veteran's bilateral hearing loss disability warrants no more than a Roman II for each ear based on the January 2010 examination, a Roman number III for each ear based on the January 2011 VA examination; and a Roman number I for each ear based on the May 2012 VA examination.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for lumbosacral spine degenerative disc disease and stenosis prior to August 6, 2012 and greater than 40 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a disability rating in excess of 10 for right knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).

3.  The criteria for a disability rating in excess of 10 for left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5210-5260 (2015).

4.  Reduction of left knee medial collateral ligament tear from 10 percent to noncompensable was proper. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§3.105, 3.344, 4.71a, Diagnostic Code 5257 (2015)

5.  The criteria for a compensable rating for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 4.85, 4.86, and Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in October 2009.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA examinations in 2010, 2011, and 2012; and afforded the Veteran the opportunity to give testimony before the Board.  In September 2015, the representative argued that a 2012 VA audiometric examination showed significant hearing improvement, but that the examiner did not discuss the improvement as compared to the earlier testing.  As will be seen below, while there may have been slight "improvement" in auditory acuity at the time of the 2012 audiometric examination, as compared to the 2010 and 2011 audiometric examinations, the Board is able to determine the appropriate rating to assign for the bilateral hearing loss disability for the entirety of the rating period despite the fact that the examiner did not comment on improvement.  The Board finds that the examinations are adequate as they provide all information necessary to rate the disabilities at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

In September 2009, the Veteran filed a compensation claim leading to the appeals being discussed herein.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that, except for the service-connected low back disability, the disabilities have not significantly changed and that uniform ratings are warranted.

The ratings for the Veteran's lumbosacral spine and knees will be discussed together for practical purposes.  Thereafter, the rating for the bilateral hearing loss disability will be discussed separately.  

Lumbosacral spine and knees

The Veteran's service-connected lumbosacral spine disorder is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 prior to August 6, 2012 and as 40 percent disabling from that date. 

Under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when there is forward flexion of lumbar spine to 30 degrees or less; or favorable ankylosis of his entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  

The criteria for rating the Veteran's lumbar spine disorder under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provide for a 10 percent rating with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during that past 12 months, a 20 percent rating with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent rating with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent rating with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  NOTE (1) to it indicates that that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

As for the knees, the Veteran is rated as 10 percent disabled by right knee arthritis under Diagnostic Code 5260, 10 percent disabled by left knee arthritis under Diagnostic Code 5010-5260, and noncompensable for left knee medial collateral ligament tear under Diagnostic Code 5010-5257 after the reduction which took place in April 2010, effective from September 29, 2009.  

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

With any form of arthritis, painful motion is an important factor of disability. It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion in degrees.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App.202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On private evaluation in June 2010, the Veteran had a slight restriction of forward bending, and significant discomfort with extension.  

On VA examination in January 2010, the Veteran's complaints included stiffness, limited motion, back or neck pain, and radiation of pain.  Flare-ups were precipitated by prolonged sitting, standing over 1/2 hours, and walking over 1/2 mile.  Their frequency was weekly, for 1-2 days, and of moderate severity.  He also complained of bilateral knee pain, stiffness, and limited motion, with flare-ups precipitated by standing, sitting for more than 30 minutes, and walking more than 1/2 mile.  They would occur every 2 to 3 weeks and last 1-2 days and they were of moderate severity.  

Examination revealed a normal gait with no joint laxity or ankylosis.  Right knee range of motion was from 0 to 100 degrees with no pain on motion, and left knee range of motion was from 0 to 85 degrees with no pain on motion.  There was no loss of range of motion due to pain, weakness, fatigue, or lack of endurance.  There was no evidence of spinal ankylosis.  Lumbar spine flexion was to 75 degrees, extension was to 25 degrees, lateral flexion was to 30 degrees bilaterally, and lateral rotation was to 35 degrees bilaterally.  There were no abnormalities of spinal muscle such as guarding, spasm, or tenderness.  There was no pain on motion.  The Veteran stopped the motion at onset of pain.  There was no increase in loss of range of motion due to pain, weakness, fatigue, or lack of endurance.  The Veteran was employed in finance and accounting and had lost 1 week during the past 12 month period.  This was due to back pain with radiculopathy into the legs.  The right and left side had no motor loss.  

On VA examination in January 2011, the Veteran denied instability, weakness, and incoordination of either knee.  He reported that he was able to stand more than 1 hour, but less than 3 hours, and that he could walk less than 1 mile.  He reported constant moderate midline low back pain.  On examination, his gait was normal, with no evidence of abnormal weight bearing.  Left and right knee range of motion was from 0 to 110 degrees with no pain on motion or repetitive motion or additional limitations after 3 repetitions of range of motion.  The Veteran was employed part time with no time lost during the past 12 months.  His posture was normal and his spine was symmetrical in appearance, with no gibbus, kyphosis, lordosis, flattening, list, or scoliosis, and no spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  Thoracolumbar spine flexion was to 80 degrees, extension was to 20 degrees, left lateral flexion was to 25 degrees, and left and right lateral rotation and right lateral flexion were each to 35 degrees.  There was evidence of pain following repetitive motion, but no additional limitations.  The diagnosis was mild lumbar spine degenerative disc disease with pain and loss of range of motion.  

On VA examination on August 6, 2012, the Veteran's thoracolumbar spine forward flexion was to 65 degrees, extension was to 20 degrees, lateral flexion was to 10 degrees bilaterally, right lateral rotation was to 15 degrees, and left lateral rotation was to 20 degrees, with no objective evidence of painful motion.  After 3 repetitions, forward flexion was to 45 degrees, extension was to 20 degrees, right and left lateral flexion was to 10 degrees, right lateral rotation was to 15 degrees, and left lateral rotation was to 20 degrees.  Knee flexion and extension strength were 5/5 bilaterally and there was no muscle atrophy.  The examiner indicated that the Veteran had intervertebral disc syndrome and that the total duration of all incapacitating episodes over the past 12 months was at least 4 weeks but less than 6 weeks.  

Based on the evidence, the Board concludes that prior to August 6, 2012, the evidence does not show or more closely approximate the General Rating Formula criteria for a 20 percent rating for the disability at issue, even when 38 C.F.R. § 4.40, 4.45 are considered.  The Veteran did not have forward flexion of his thoracolumbar spine limited to 60 degrees or less or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Instead, on VA examination in January 2010, his thoracolumbar spine forward flexion was to 75 degrees, with no additional degree of motion with repetitive motion, and the combined range of motion of his thoracolumbar spine was to 195 degrees.  Additionally, he did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Instead, on examination in January 2010, there was no guarding or muscle spasm, on VA examination in January 2011, his gait and posture were normal, with no gibbus, kyphosis, lordosis, flattening, list, or scoliosis, and he had no spasm or guarding.  Accordingly, no more than a 10 percent rating can be assigned prior to August 6, 2012.  

For the period of time from August 6, 2012 to the present, the evidence does not show or more closely approximate the criteria for the unfavorable ankylosis requirement for a 50 percent rating under the General Rating Formula, even when 38 C.F.R. § 4.40, 4.45 are considered.  Clearly, the Veteran does not have or nearly approximate unfavorable ankylosis of his entire thoracolumbar spine as evidenced by the degree of motion which is present.  On VA examination on August 6, 2012, he had sufficient motion, including an initial 65 degrees of thoracolumbar spine forward flexion, to indicate that unfavorable ankylosis of his entire thoracolumbar spine was not present.  

The evidence also shows that prior to August 6, 2012, the Veteran did not have incapacitating episodes having a total duration of at least 2 weeks to permit a 20 percent rating for his low back disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  At the time of the January 2010 VA examination, the Veteran reported losing 1 week from work in the past 12 months due to low back and radicular pain.  His degenerative disc disease was characterized as mild on VA examination in January 2011, and he had not lost any time from work in the past 12 months.  

The evidence also shows that from August 6, 2012, the Veteran has not had incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks permit a 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  At the time of the August 6, 2012 VA examination, the examiner indicated that the Veteran had had less than 6 weeks of incapacitating episodes from intervertebral disc syndrome.  

Based on a review of the evidence, the Board also finds that the criteria for a rating greater than 10 percent for limitation of motion due to right or left knee arthritis are not met or nearly approximated.  None of the range of motion testing of record suggests limitation of flexion of either leg to anywhere near 30 degrees, even when any additional functional loss due to DeLuca factors is considered.  Instead, on VA examination in January 2010, the Veteran's right leg flexion was to 100 degrees, and left leg flexion was to 85 degrees, and on VA examination in January 2011, each leg flexed to 110 degrees.  There is also no evidence to warrant a compensable rating under limitation of extension criteria from Diagnostic Code 5261.  Each leg extended to 0 degrees on VA examinations in January 2010 and January 2011.  

As for left knee instability, prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when a reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e) (2015).  In the advance written notice, the beneficiary must be informed of the right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1).  However, where there is no reduction in the amount of compensation payable to a beneficiary, the provisions of 38 C.F.R. § 3.105(e) do not apply.  VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316  (1992).  

In this case, in June 2010, the RO reduced the Veteran's rating for his service connected left knee medial collateral ligament tear under 38 C.F.R. § 4.71a, Diagnostic Code 5257 from 10 percent to noncompensable effective from the September 29, 2009 date of claim.  At that same time, it granted service connection for right lower extremity radiculopathy and assigned it a 10 percent rating also effective from September 29, 2009.  Thus, there was no reduction in the amount of compensation payable to the Veteran, and so the provisions of 38 C.F.R. § 3.105(e) requiring pre-reduction notice do not apply.  The notice necessary was given at the time of the reduction in June 2010.

An examination disclosing improvement will warrant a reduction in a rating.  38 C.F.R. § 3.344 (2015).  An examination showing improvement warrants a reduction in the rating.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

Under applicable criteria, rating agencies will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

At the time of the June 2010 rating reduction for the left knee under Diagnostic Code 5257, the Veteran's left knee medial collateral ligament tear no longer warranted a compensable rating under Diagnostic Code 5257.  The January 2010 VA examination clearly showed material improvement.  At that time, the Veteran's left knee joint had no laxity, and the provisions of Diagnostic Code 5257 do not permit a compensable rating under these circumstances, and so a noncompensable rating was properly assigned from September 29, 2009 in accordance with 38 C.F.R. § 4.31 (2015).  The Veteran was no longer entitled to a 10 percent rating under Diagnostic Code 5257 at the time of the reduction and the reduction was, therefore, proper.  That the reduction was proper and that material improvement has been demonstrated is further shown by the Veteran's denial of any instability on VA examination in January 2011.  The evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of the Veteran's life.  According to the evidence, the Veteran does not currently have slight recurrent subluxation or lateral instability of his left knee to permit a compensable rating for it under Diagnostic Code 5257.  The January 2010 VA examination showed that there was no laxity, and the Veteran denied any instability on VA examination in January 2011.  Accordingly, a compensable rating cannot be assigned for the left knee under Diagnostic Code 5257.  

The Board has also considered whether a 10 percent rating can be assigned under Diagnostic Code 5257 for the right knee, but finds that the preponderance of the evidence is against this.  There is no current evidence of right knee recurrent subluxation or lateral instability, the Veteran had no joint laxity on VA examination in January 2010, and he denied any instability on VA examination in January 2011.  

In sum, no more than a 10 percent rating is warranted for either knee based on limitation of motion, no compensable ratings are not currently warranted under Diagnostic Code 5257 for either knee. 

Hearing loss

The Veteran appeals for a compensable rating for his service-connected bilateral hearing loss disability, which is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the Court noted that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  The test procedures required to measure hearing loss disability are set forth at 38 C.F.R. § 4.85 and are, therefore, uniform in evaluating hearing loss disability.  Thus, an examination that meets the requirements of 38 C.F.R. § 4.85 and the assignment of the disability evaluation through the mechanical application of the rating schedule, as recognized by the Court in Lendemann, would meet the statutory and regulatory requirements that the rating be based, as far as practicable, upon the average impairment of earning capacity.  See 38 U.S.C.A. § 1155.   


On VA examination in January 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
35
40
33.75
LEFT
20
35
40
50
36.25

Speech recognition scores, using the Maryland CNC test, were 88 percent in the right ear and 84 percent in the left ear.

These findings, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral II for each ear.  These numeric designations yield a noncompensable evaluation using 38 C.F.R. § 4.85, Table VII.

On VA examination in January 2011, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
35
40
36
LEFT
30
40
45
55
42

Speech recognition scores, using the Maryland CNC test, were 80 percent in the right ear and 76 percent in the left ear.  

These findings, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral III for the each ear.  These numeric designations yield a noncompensable evaluation using 38 C.F.R. § 4.85, Table VII.

On VA examination in May 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
15
20
14
LEFT
0
15
25
45
21

Speech recognition scores, using the Maryland CNC test, were 96 percent in each ear.

These findings, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral I for each ear.  These numeric designations result in a noncompensable rating.  

The examinations did not reveal patterns of exceptional hearing loss; thus, consideration of 38 C.F.R. § 4.86 is not warranted.  

Given the above, a compensable disability rating is not warranted for the Veteran's service-connected bilateral hearing loss disability under the rating schedule.  The audiometry shown in 2010, 2011, and 2012 accords with no more than a noncompensable rating under Diagnostic Code 6100.  

The Veteran noted in September 2009 that he has been issued hearing aids by VA.  However, whether hearing aids are used is not part of the rating criteria found in 38 C.F.R. §§ 4.85, 4.86, and so that is irrelevant to the rating to be assigned.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Hearing impairment is rated under the rating schedule based on hearing acuity without the use of hearing aids, per 38 C.F.R. § 4.85(a).

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected lumbosacral spine, bilateral knee, and hearing loss disabilities.  The symptoms and impairment caused by the service-connected disabilities, such as limitation of motion, pain, instability, and hearing loss compensated by hearing aids are specifically contemplated by the schedular rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating greater than 10 percent for lumbosacral spine degenerative disc disease and stenosis prior to August 6, 2012 and greater than 40 percent from that date is denied.

A rating greater than 10 percent for right knee arthritis is denied.

A rating greater than 10 percent for left knee arthritis is denied.

A compensable rating for left knee medial collateral ligament tear under Diagnostic Code 5257 is denied.  The reduction from 10 percent to noncompensable for this disability is sustained.  

A compensable rating for bilateral hearing loss disability is denied.



REMAND

An appeal consists of a timely filed notice of disagreement and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).  

The RO denied the Veteran a rating greater than 10 percent for his left lower extremity radiculopathy in June 2010 and the Veteran filed a notice of disagreement with that determination later that month.  Subsequently, in November 2012, the RO increased the rating for left lower extremity radiculopathy to 20 percent from August 6, 2012.  However, to date, the Veteran has not been issued a statement of the case on the matter of the proper ratings to be assigned for his left lower extremity radiculopathy.   A statement of the case issued in May 2011 erroneously covered the matter of a higher rating for right lower extremity radiculopathy.  Remand per Manlincon v. West, 12 Vet. App. 238 (1999), for issuance of a statement of the case for the left lower extremity radiculopathy is necessary, as the Veteran has not been given the process required by 38 C.F.R. § 20.200 (2015), or its equivalent.  

Next, the RO denied a rating greater than 10 percent for right lower extremity radiculopathy in June 2010.  The Veteran filed a notice of disagreement concerning the left lower extremity radiculopathy in May 2011, but no notice of disagreement was filed for the right lower extremity radiculopathy decision before the statement of the case was issued on it in May 2011.  Later in May 2011, still within the 1 year appeal period, the Veteran filed a VA Form 9 in which he indicated that he wanted to appeal all of the issues listed in the statement of the case and in which he also stated that he felt that a higher rating was warranted for right lower extremity radiculopathy.  In essence, the Veteran has both disagreed with the June 2010 determination denying a rating greater than 10 percent for the right lower extremity radiculopathy and also made a substantive appeal arguing why, both in his May 2011 VA Form 9, which the Board finds is timely both as a notice of disagreement and a substantive appeal given the exceptional circumstances in this case.  The purpose of issuing the statement of the case (apprising the Veteran of VA's decision and reasons, so that he may be able to make informed arguments) before the substantive appeal has been fulfilled, and so the Board finds that it has jurisdiction over this issue, despite the appeal action timing problem.  However, subsequent to the May 2011 statement of the case, an August 2011 VA examination report which contains evidence relevant to the rating to be assigned for the Veteran's right lower extremity radiculopathy has been obtained.  The RO has not considered this evidence with respect to the Veteran's appeal for a higher rating for his right lower extremity radiculopathy, and his substantive appeal was received before February 2, 2013.  Accordingly, this issue must be remanded to the RO for the issuance of a supplemental statement of the case on the matter of the appropriate rating for the Veteran's service-connected right lower extremity radiculopathy.  See 38 C.F.R. § 19.37(a) (2015).  

In an increased rating case, the Board must considered whether an inferred claim for TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran claimed TDIU in September 2009, despite the fact that he appears to have been substantially gainfully employed at the time.  In September 2009, he alleged that service-connected right and left knee, back, and sciatic nerve disabilities prevented him from securing or following any substantially gainful occupation.  This was some evidence of unemployability due to service-connected disabilities.  The RO denied TDIU in June 2010.  The Veteran did not appeal that decision.  Additionally, he indicated in 2010 that he was employed in finance and accounting and had lost 1 week in 12 months.  

An examiner in January 2011 indicated that his knee disabilities had no significant effects on his usual occupation, and that his spine had no effects on his usual occupation.  On examination in August 2012, the Veteran summarized the impact of his thoracolumbar spine disability on his ability to work as saying, "It depends on the job, I can't stand for a long time, I can't sit for a long time, standing seems like it hurts more in less time.  I can't put weight on it for very long."  A September 2013 document from his former employer indicates that he ended his employment there in October 2011 and that he had had no time lost during the preceding 12 months due to disability.  He had worked 8 hours daily, 40 hours weekly and had voluntarily retired.  A July 2014 letter from the RO to the Veteran, to which he did not respond, indicates that the Veteran indicated that he wanted to withdraw his claim for TDIU, and so no further action would be taken.  In September 2015, the Veteran's representative listed the issue of TDIU as presented for review, pursuant to Rice.  

Based on the above, the Board concludes that the matter of TDIU is on appeal, and that it remains inextricably intertwined with the matters of the ratings to be assigned for the Veteran's service-connected right and left lower extremity radiculopathy.  As the latter issues are being remanded for further development, this issue must be remanded as well, for consideration by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case on the matter of the proper ratings to be assigned for left lower extremity radiculopathy.  If he perfects an appeal of that matter, return it to the Board in accordance with the usual appellate procedures.  

2.  Consider the Veteran's appeal for a higher rating for his right lower extremity radiculopathy in light of all evidence received after the May 2011 statement of the case on it, including the August 2012 VA examination report which contains evidence relevant to this matter.  Additionally, consider the Veteran's claim for TDIU which is based in part on his claims for higher ratings for right and left lower extremity radiculopathy.  If either of these benefits sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


